Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Line 2 – reads “is configured to determine, by way scanning” should read --is configured to determine, by way of scanning--, Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 1 – reads “A method for detecting verifying the authenticity” should read --A method for detecting and verifying the authenticity--, Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20050190914, hereafter “Chen”).
Re. Claim 1, Chen teaches A security label (ABS: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels.), said security label when affixed onto an item, configured to enable verification of authenticity of said item (¶ 38 and FIG. 4; FIG. 4 illustrates an exemplary counterfeit and tamper resistant label production and verification method 400. The method 400 scans a raw label (402) such as those discussed with reference to FIGS. 2 and 3 to provide data regarding physical features of the raw label (e.g., the coordinates of the ends of fiber optic strands present on a label) Chen teaches said security label comprising:
a base layer (¶ 7; Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels. More specifically, labels including randomly-occurring features are scanned to determine the labels' features., Examiner points out that these labels that include randomly-occurring features are the base layer); and
at least one security element disposed on a surface of said base layer, said security element comprising at least one indicium formed on said surface of said base layer for verifying the authenticity of said item (¶ 3; Various technologies have been utilized to stop the flood of counterfeiting and tampering in the recent years. One way labels have been secured is by incorporation of bar codes. Bar codes are generally machine-readable code that is printed on a label. Using a bar code scanner, the label with a bar code may be quickly read and authenticated) 
wherein said indicium is oriented with reference to at least one randomly generated reference point disposed internally within said security label, wherein said reference point is invisible to a naked eye, and wherein an orientation of said indicium on said surface with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item. (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion. and, ¶ 35; In an implementation, the two ends of each fiber optic strand may be made visible by illuminating the label to determine the coordinates. and, ¶ 36; These coordinates constitute the unique property of a medium laden with random optical fibers. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers., The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label.  The Examiner points out that the medium used to make the label is fully laden with fibers, so the periphery is the entire label.)
Re. Claim 2, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said orientation of said indicium on said surface with reference to said randomly generated, invisible reference point, generates a non-duplicable pattern unique to said security label, and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In 
Re. Claim 3, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said orientation of said indicium with reference to said randomly generated, invisible reference point, is represented using a first set of coordinates, and wherein said first set of coordinates are electronically linked to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key) 
Re. Claim 4, Chen teaches The security label as claimed in claim 3, Chen teaches wherein said randomly generated, invisible reference point is identifiable and scannable (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner  only via a scanning device pre-programmed with said first set of coordinates, and wherein said scanning device is configured to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and derive coordinates thereof (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern).
Re. Claim 5, Chen teach The security label as claimed in claim 4, Chen teaches wherein said coordinates derived by said scanning device are compared with said first set of coordinates to verify the authenticity of said security label and said item (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine. and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This 
Re. Claim 6, Chen teaches The security label as claimed in claim 3, Chen teaches wherein said first set of coordinates indicate at least one of a distance between said indicium and said randomly generated, invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated, invisible reference point (¶ 123; FIG. 15 shows the point-matching results (1500) from two separate sweep-line scans of an optical-fiber label (separated by line 1502). The points marked by crosses are fiber openings captured by the detector. The lines connecting the crosses above and below the line (1502) denote the geometric matching between the two maps of captured fiber ends (1504). FIG. 15 also includes unmatched fiber openings (1506) and guide patterns (1508)., The Examiner points out that any of the “crosses” in the Scan #1 section for FIG. 15 (see below), that are connected to a matched points (150), can be designated as an invisible reference point.  Any of the Guide Pattern (1508) in FIG. 15 can be used as said first set of coordinates to measure the distance and angle of orientation of said indicium).
Re. Claim 7, Chen teaches The security label as claimed in claim 1, Chen teaches wherein said security element comprises at least two indicia formed on said surface of said base layer for verifying the authenticity of said item, wherein each of said indicia are oriented on said surface with reference to said randomly generated, invisible reference point disposed internally within said security label, such that said orientation of each of said indicia with reference to said reference randomly generated, invisible reference point internal to said security label, generates a second non-duplicable pattern and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance., Examiner notes that one embodiment of implementing 

    PNG
    media_image1.png
    533
    782
    media_image1.png
    Greyscale

Re. Claim 10, Chen teaches The security label as claimed in claim 7, Chen teaches wherein said orientation of each of said indicia with reference to said randomly generated, invisible reference point, is represented using a second set of coordinates, and wherein said second set of coordinates are electronically linked to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label  and wherein said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614)).
Re. Claim 11, Chen teaches The second scanning device as claimed in claim 10, Chen teaches wherein said second scanning device is configured to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label, and determine coordinates representative of said orientation, and compare determined coordinates with said second set of coordinates to authenticate said item (¶ 122; During the label production stage (e.g., as discussed with reference to Figs. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled 
Re. Claim 12, Chen teaches A method for detecting and verifying the authenticity of an item by validating a security label affixed onto said item (¶ 12; the present disclosure are described using a non-limiting illustrative object identification document in the form an object label, ¶ 15; method for verifying authenticity of an item using a mobile device in communication with a cloud environment is provided, and ¶ 38; FIG. 4 illustrates an exemplary counterfeit and tamper resistant label production and verification method 400. The method 400 scans a raw label (402) such as those discussed with reference to FIGS. 2 and 3 to provide data regarding physical features of the raw label (e.g., the coordinates of the ends of fiber optic strands present on a label), Chen teaches said method comprising the following steps:
creating said security label as a combination of a base layer and at least one security element disposed on a surface of said base layer (ABS: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels., Examiner points out that the label is the base layer.);
programmatically identifying, at random, at least one reference point within a periphery of said security label, such that randomly selected reference point is internal to said security label (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion. and ¶ 36; These coordinates constitute the unique property of a medium laden with random optical fibers. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers., The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label.  The Examiner points out that the medium use to make the label is fully laden with fibers, so the periphery is the area of the entire label.)
rendering said randomly selected reference point invisible to a human eye, and thereby creating a randomly generated, invisible reference point, and configuring said randomly generated, invisible reference point to be identifiable and scannable only via a pre-programmed scanning device (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion. and, ¶ 35; In an implementation, the two 
creating at least one indicium on said surface of said base layer, and positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label such that said orientation of said indicium on said surface, with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item (¶ 25; The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. This pattern is unique to each label and may not be exactly duplicated at a reasonable cost (i.e., a desirable property for a counterfeit-resistant label). Information about this unique pattern is cryptographically signed and either printed on the label, stored in an accompanying readable device such as a smart chip, or provided remotely (e.g., through a database), and ¶ 43; The label's certificate (e.g., MC) is then sent to a universal label printer (510), which can be any off-the-shelf printer, to print the certificate directly on the label itself to produce a universal label with a certificate (512). As discussed with reference to FIG. 4, the certificate may be printed as one-dimensional or two-dimensional barcode.).
Re. Claim 13, Chen teaches The method as claimed in claim 12, Chen teaches wherein the step of positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of generating a non-duplicable pattern representative of said orientation and unique to said security label (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance., Examiner notes that one embodiment of implementing Chen’s technology, is to overlay the cypher dot indicium and machine-readable label onto the base layer with the fiber pattern incorporated.).
Re. Claim 14, Chen teaches The method as claimed in claim 12, Chen further teaches wherein the step of positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of representing said orientation using a first set of coordinates, and electronically linking said first set of coordinates to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium 
Re. Claim 15, Chen teaches The method as claimed in claim 12, Chen teaches wherein the step of configuring said randomly generated, invisible reference point to be identifiable and scannable only via a preprogrammed scanning device (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine.), Chen teaches further includes the following steps:
pre-programming said scanning device by storing therein said first set of coordinates (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends.  This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate.);
configuring said scanning device to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and determine coordinates thereof, based on said scanning of said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label (¶ 122; During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching 
Re. Claims 16, Chen teaches The method as claimed in claim 15, Chen teaches wherein the method further includes the step of triggering at scanning device, a comparison between said first set of coordinates and said coordinates determined by said scanning device, and verifying said security label to be authentic in an event said coordinates determined by said scanning device are equivalent to said first set of coordinates (¶ 40; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)).
Re. Claim 17, Chen teaches The method as claimed in claim 14, Chen teaches wherein the method further includes the step of indicating at least one of a distance between said indicium and said randomly generated, invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated, invisible reference point, as said first set of coordinates (¶ 123; FIG. 15 shows the point-matching results (1500) from two separate sweep-line scans of an optical-fiber label (separated by line 1502). The points marked by crosses are fiber openings captured by the detector. The lines connecting the crosses above and 
Re. Claim 18, Chen teaches The method as claimed in claim 12, Chen teaches wherein the method further includes the following steps:
creating at least two indicia on said surface of said base layer (¶ 40: Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate.); 
positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, such that said orientation of each of said indicia with reference to said randomly generated, invisible reference point internal to said security label, generates a second non-duplicable pattern, thereby rendering said security label unique to said item (¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, 
representing said orientation of each of said indicia with reference to said randomly generated, invisible reference point, using a second set of coordinates (¶ 122; the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern.); 
electronically linking said second set of coordinates to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key), and rendering said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614) and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern.); and
configuring said second scanning device to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed 
determining coordinates representative of said orientation of each of said indicia with respect to said randomly generated, invisible reference point, on said security label (¶ 123; FIG. 15 shows the point-matching results (1500) from two separate sweep-line scans of an optical-fiber label (separated by line 1502). The points marked by crosses are fiber openings captured by the detector. The lines connecting the crosses above and below the line (1502) denote the geometric matching between the two maps of captured fiber ends (1504). FIG. 15 also includes unmatched fiber openings (1506) and guide patterns (1508). and ¶ 124; A high matching percentage above a pre-defined threshold (i.e., the decision threshold) indicates that the label is genuine; a low matching percentage indicates counterfeit. In an implementation, the point-matching percentage between two scans of the same label (i.e., the positive-matching rate) typically ranges between 70% and 85%; while the matching percentage between scans of two different labels (i.e., the negative-matching rate) is around 10%-15%.);
triggering, at said second scanning device, a comparison between said second set of coordinates with said coordinates determined by said second scanning device (¶ 124; A high matching percentage above a pre-defined threshold (i.e., the decision threshold) indicates that the label is genuine; a low matching percentage indicates counterfeit. In an implementation, the point-matching percentage between two scans of the same label (i.e., the positive-matching rate) typically ranges between 70% and 85%; while the matching percentage between scans of two different labels (i.e., the negative-matching 
verifying said security label to be authentic in an event said coordinates determined by said second scanning device are equivalent to said second set of coordinates (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, further in view of Legal Precedence – MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re. Claim 8, Chen teaches The security label as claimed in claim 7, Chen does not teach wherein said orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually different.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 
Therefore, Examiner rejects Claim 8, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 9, Chen teaches The security label as claimed in claim 7, Chen does not teach wherein orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually equivalent.
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 9, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 9, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 19, Chen teaches The method as claimed in claim 18, Chen does not teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually different orientations. 
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 19, “the particular 
Therefore, Examiner rejects Claim 19, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 20, Chen teaches The method as claimed in claim 18, Chen fails to teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually equivalent orientations.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 20, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 20, because the orientation of the indicia is nothing more than an obvious matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kumar., US 10614349 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627